Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 	Pending claims 1-3, 5, 8-12, 14-18 and 20-23 are addressed below. Claims 4, 13 and 19 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 8-12, 14-18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (DE3533258A1) in view of Kendall (US 2135138).
Regarding claim 1, Wilhelm teaches a water mist nozzle (shown in fig. 1) for a fire suppression system, comprising 
a nozzle head (18) including a discharge nozzle (20) for supplying a fluid jet (through 20); 
a support structure (12); and 
a stationary deflector element (10) which is fastened to the support structure (via 28) and comprises a body (body of 10) with a substantially round outer periphery (22, see fig. 3) having a base portion (portion touching 28) and a substantially conical upper portion (everything above the base portion) with a central peak (14; see fig. 1); 
wherein the substantially conical upper portion (above 28) provides a plurality of flowpaths (34), the flowpaths (34) extending substantially radially from a radial position close to the central peak (14) in a direction towards the outer periphery of the deflector element (10), the flowpaths (24) having at least one portion (all portions of 34) of decreasing slope, in which the slope of the bottom of the flowpaths (24) decreases along the flow direction towards the outer periphery (22; see fig. 2); 

wherein the stationary deflector element (10) is fastened to the support structure (12; via screw 28) such that the central peak (14) of the substantially conical upper portion of the stationary deflector element (10) faces the discharge nozzle (20) and that the fluid jet (from 20) exiting the discharge nozzle impinges onto the central peak (14) 
wherein the flowpaths (34), when projected onto a plane (it would look as shown in fig. 3), which is oriented perpendicularly to a central axis (through peak 14) extending between the discharge nozzle (20) and the central peak (14), extend in a straight, non-curved line (see fig. 3) from the central peak (14) towards the outer periphery (22) of the deflector element (10);
wherein at least some of the flowpaths (34) are formed as open fluid channels or grooves (34; all of the flow paths 34 are grooves, open fluid channels) on the substantially conical upper portion of the stationary deflector element (10).
Wilhelm does not teach at least one discrete flowpath opening are formed in the bottom of a plurality of the flowpaths allowing a portion of the fluid flowing along the at least one flowpath to enter into an internal fluid channel or tunnel and being dispensed from an underside of the deflector element.
However, Kendall teaches a nozzle with a stationary deflector structure 31 having a plurality of radial flow paths 39 (see figs. 1 and 3) and multiple discrete flow path openings 55 formed in the bottom of each of the flow paths (39; page 2, left column, lines 48-51), allowing a portion of the fluid flowing along the flow path (a portion of the radial flow along 39) to enter into an internal fluid channel (through 55) and being dispensed from an underside of the deflector element 31 (underside of  31 is the downstream surface of 31).


Regarding claim 2, Wilhelm, as modified, shows the at least one portion (of 34) of decreasing slope is formed by upper portions (above 28) of the flowpath (34) adjacent the central peak (14; see figs. 2-3).

Regarding claim 3, Wilhelm, as modified, shows the entire flowpaths (34) have a decreasing slope (see fig. 2), such that the slope of the bottom of the flowpaths (34) decreases, seen in the flow direction from a radial position close to the central peak (14) towards the outer periphery (22).

Regarding claim 5, Wilhelm, as modified, shows the deflector element (10) comprises a plurality of intermediate sections (in between grooves 34) or radially extending fins separating adjacent flowpaths (34) from each other (see fig. 2-3).



Regarding claims 9 and 21, Wilhelm, as modified, shows the angle of the slope of the flowpaths (34; angle of groove 34 near 22) at the outer periphery (22) of the deflector element (10) is between 250 and 800 (claim 9), and/or 300 and 750 (claim 21), with respect to an axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14).

In the alternative regarding claims 9 and 21, while Wilhelm shows the angle (via the drawing) of the slope of the flowpaths (34; angle of groove 34 near 22) at the outer periphery (22) of the deflector element (10) as greater than 45 but less than 80o or 90o with respect to an axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14), Wilhelm’s disclosure does not explicitly state the value of the angle is between 250 and 800 (claim 9), and/or 300 and 750 (claim 21), with respect to an axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14).
However, since the angle is as shown, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm to incorporate the angle of the slope of the flowpaths (34; angle of groove 34 near 22) at the outer periphery (22) of the deflector element (10) is between 250 and 800, or between 300 and 750, with respect to an axis (central axis In re Aller, 105 USPQ 233.

Regarding claims 10 and 22, Wilhelm, as modified, shows the angle of the slope of the flowpaths (34) at a radial position close to the central peak (14) is between 100 and 300 (claim 10), and/or between 150 and 250 (claim 22), with respect to the central axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14).

In the alternative regarding claims 10 and 22, while Wilhelm shows the angle of the slope of the flowpaths (34) at a radial position close to the central peak (14) is between 100 and 30o, Wilhelm’s disclosure does not explicitly state the value of the angle of the slope of the flowpaths (34) at a radial position close to the central peak (14) is between 100 and 300 (claim 10), and/or between 150 and 250 (claim 22), with respect to the central axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14).
However, since the angle is as shown, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilhelm to incorporate the angle of the slope of the flowpaths (34) at a radial position close to the central peak (14) is between 100 and 300, in particular 0 and 250, and more in particular around 200, with respect to the central axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14). Doing so would the fluid flow sufficient thrust to spread laterally in the desired manner. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Wilhelm, as modified, shows the nozzle comprises 4 to 24, flowpaths (34; see fig. 3).

Regarding claim 12, Wilhelm, as modified, shows the shape of the deflector element (10) is rotationally symmetric with respect to the central axis (central axis through peak 14) extending between the discharge nozzle (20) and the central peak (14; see figs. 1-3).

Regarding claim 14, Wilhelm, as modified, shows the stationary deflector element (10) is formed at least partly by a multi-layer structure (see fig. 1, one layer is attached to 28 and the upper portion is a different layer).

Regarding claim 15, Wilhelm, as modified, shows the base portion (28) of the body is configured to be fastened to the support structure (12, via 28) of the water mist nozzle (see fig. 1).



Regarding claim 17, Wilhelm, as modified, shows the support structure includes two beams (12) extending from an outer side of the discharge nozzle (20) in a direction which is 0o to 45o with respect to an axis (central axis through peak 14; a portion of 12 is parallel to central axis, which is 0o, and another portion of 12 is between 0-45o) extending between the discharge nozzle (20) and the central peak (14) of the substantially conical upper portion (of 10) of the deflector element (10).

Regarding claim 18, Wilhelm, as modified, does not explicitly teach the specific dimensions of the stationary deflector element (10) being arranged at a distance of 1 cm to 10 cm from the discharge nozzle (20).
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a distance of 1 cm to 10 cm from the discharge nozzle 10, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 

Regarding claim 23, Wilhelm, as modified, teaches the at least one discrete flow path opening (opening 55 taught by Kendall) has an elongated cross section having a major axis aligned with a length of a respective flow path (39; see fig. 3 of Kendall).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm and Kendall, further in view of Connery (US 2011/0315406).
Regarding claim 20, Wilhelm, as modified, does not teach further comprising: a heat responsive valve mechanism blocking the fluid jet from spilling out of the discharge nozzle; wherein the heat responsive mechanism is configured for unblocking the fluid jet (12) in case the ambient temperature exceeds a predetermined limit.
However, Connery teaches a mist nozzle (see figs. 2-3) having similar conical deflector configuration, wherein the nozzle comprises a heat responsive valve mechanism (130, 132, 134) blocking the fluid jet (from outlet 126) from spilling out of the discharge nozzle (128); wherein the heat responsive mechanism (130, 132, 134) is configured for unblocking the fluid jet (from 126) in case the ambient temperature exceeds a predetermined limit (see par. 80: “he thermally sensitive element 134 is a bulb 134 that is thermally rated to rupture in response to a threshold temperature of a fire”).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8-12, 14-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752